Citation Nr: 1732439	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a left shoulder disability, diagnosed as dislocation, with arthritis of the left acromioclavicular (AC) joint.  



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to December 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2016, the appeal was remanded for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's range of motion of the left shoulder has been limited to no less than midway between the side and shoulder level, when taking into account factors of functional loss from pain on motion, and less movement than normal, including with active and passive motion, repeated use and weight and non-weight bearing; there is no evidence of ankylosis of the scapulohumeral articulation or of nonunion or fibrous union of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5200, 5201, 5202, 5203 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has complied with its duty to assist.  38 U.S.C.A. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining VA and private treatment records.  

Regarding whether there was substantial compliance with the Board's August 2016 remand directives, the Agency of Original Jurisdiction provided the Veteran a VA orthopedic examination in December 2016.  Thus, the record reflects substantial compliance with the instructions in the Board's remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The December 2016 VA examination report is sufficient evidence for deciding the claim, because the examiner reviewed the accurate prior medical history, including the Veteran's lay assertions and his current complaints, and prior examinations, and described the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner also responded to questions posed by the Board's prior remand, including addressing whether there was pain on both active and passive range of motion and with weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Legal Criteria and Analysis

The Veteran alleges that his left shoulder disability is more severe than the assigned 20 percent evaluation.  

The evidence, including April 2012 and December 2016 VA examinations, indicates that the Veteran is right handed, and his left shoulder is therefore the minor one.  38 C.F.R. § 4.69.  

The Veteran's left shoulder disability is currently rated under 38 C.F.R. § 4.71a, DCs 5010-5201, reflecting arthritis rated based on limitation of motion of the joint involved.  38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned).  

In this case, DC 5201 provides a 20 percent rating for limitation of motion of the minor arm at both the shoulder level and also midway between the side and shoulder level.  The maximum schedular rating of 30 percent is warranted for limitation of motion of the minor arm to 25 degrees from the side.  Normal range of motion of the shoulder is flexion and abduction from 0 to 180 degrees, and internal and external rotation each to 90 degrees.  38 C.F.R. § 4.71, Plate I.  Abduction is the motion of lifting the arm from the side, with 0 degrees representing the arm at the side and 90 degrees representing the arm at the shoulder level.  38 C.F.R. § 4.71a, Plate I.  DC 5201 "does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to 'limitation of motion of' the arm."  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Although these criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease, the regulations applicable to rating musculoskeletal disabilities require that VA must also consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Range of motion testing during the pendency of the appeal has revealed limitation of motion that was not quite at the shoulder level during the April 2012 VA examination with flexion to 80 degrees with pain and abduction to 85 degrees with pain.  With repetitive use testing, flexion was to 75 degrees and abduction was to 80 degrees.  During the most recent December 2016 VA examination, range of motion was above shoulder level with flexion and abduction to 110 degrees.  At that time, pain was noted at 110 degrees on passive and active motion.  There was also pain with weight bearing and non-weight bearing.  The examiner noted there was no additional functional loss or range of motion limitation after three repetitions.  A November 2013 private treatment record from Scott and White notes the Veteran had pain with abduction at 70 degrees.  Other treatment records from Scott and White, including a September 2011 record, indicate the Veteran experienced decreased range of motion and abduction due to pain; however, these records do not provide specific range of motion findings.  At no time during the appellate period was the Veteran's left arm motion shown to be limited to 25 degrees from the side.  As described above, left shoulder flexion was limited to 75 degrees after repetitive testing with pain in April 2012 and was limited to 110 degrees with pain during the December 2016 examination.  Abduction has at most been shown to be limited to 70 degrees with pain during November 2013 treatment with Scott and White.  

Throughout the appellate period, the Veteran reported symptoms of constant left shoulder pain.  He has also reported that he takes pain medications for his shoulder pain and receives steroid injections.  Private treatment records from Scott and White and statements from private physician, Dr. H.T., show the Veteran routinely received steroid injections for left shoulder pain.  On December 2016 VA examination, he reported having a constant, sharp, stabbing, dull, and achy pain that increased and decreased in severity on and off throughout the week.  The Veteran reported flare-ups during the April 2012 examination and indicated that he usually uses the arm even less than usual during flare ups.  He reported being unable to lift his arm over his head and not being able to lie on the left shoulder at night.  He denied flare-ups during the December 2016 VA examination.  

Physical examination during both VA examinations revealed tenderness on palpation of the AC joint.  A November 2013 treatment record from Scott and White notes the Veteran had pain to palpation over the posterior portion of the left shoulder.  The April 2012 VA examiner found that the Veteran had additional limitation of motion after repetitive use; however, the December 2016 examiner did not find any additional limitations with repetitive use testing.  During both examinations, functional loss was reflected by less movement than normal and pain on movement.  The December 2016 examiner also found that weakened movement due to pain and or due to muscle or peripheral nerve injury was an additional factor contributing to the disability.  Muscle strength of the shoulder was 5 out of 5 on both abduction and flexion in April 2012 and 4 out of 5 for both abduction and flexion in December 2016.  Impingement testing, empty can testing, external rotation/infraspinous strength testing, and lift-off subscapularis testing were all positive during the April 2012 examination, while only impingement testing was positive during the December 2016 examination.  The April 2012 examiner found the functional impact of the Veteran's disability was limited range of motion of the left shoulder.  The December 2016 examiner found, based on reports from the Veteran, that the Veteran's resulting functional impairment was an inability to lift or work overhead with the left arm, an inability to lift more than 10 pounds or dress himself due to pain, inability to use his left shoulder for anything physical, and his difficulty with torque movements.  

The evidence of record reflects that a disability rating in excess of 20 percent is not warranted for the Veteran's left shoulder disability at any time during the pendency of the appeal.  Range of motion was just below the shoulder level at the April 2012 VA examination and during November 2013 private treatment, and above the shoulder level at the December 2016 VA examination.  Although factors such as pain and weakness have made it difficult for the Veteran to raise his left arm over his head or to lift more than 10 pounds, the December 2016 examiner was unable to speculate as to any additional functional impairment during flare-ups because it was not observable and the Veteran denied any flare-ups at the time.  Based on range of motion near to or above shoulder level during both the April 2012 and December 2016 VA examinations, the Board finds that any additional limitation of motion or functional loss caused by pain or weakness is not significant enough to conclude that the symptoms more nearly approximate limitation of the arm to 25 degrees from side warranting a higher 30 percent rating under DC 5201.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40 and 4.45.  

The Board has considered whether the Veteran is entitled to a higher schedular rating under any other DC.  Regarding DCs 5200 and 5202, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation, nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  38 C.F.R. § 4.71a, DCs 5200, 5202.  Accordingly, the criteria pertaining to those disabilities are not applicable in this case and the Veteran is not entitled to a rating in excess of 20 percent under any of these criteria. 

In sum, the criteria for a rating in excess of 20 percent for the left shoulder disability, diagnosed as dislocation, with arthritis of the left AC joint, have not been met during the pendency of the appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  



ORDER

An increased disability rating, in excess of 20 percent, for a left shoulder disability, diagnosed dislocation, with arthritis of the left AC joint, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


